DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 04/12/2022 in response to the Non-Final Office Action mailed 01/24/2022 has been entered.
	Claims 1-2 and 4-12 are currently pending in U.S. Patent Application No. 16/778,163.


Response to Arguments/Remarks
Applicant's arguments with regard to alleged deficiencies in the combination of cited prior art for the claims as amended, have been considered and determined non-persuasive in view of that claim rejection as previously presented for the case of claim 4.  Rappoport et al. (US 2013/0135328) [0041-0043] explicitly discloses that transparency may be tuned by modifying pixel ‘arrangement’/form, to include more specifically a pixel pitch and a greater distance/spacing 212 for pixels 154 as compared to those of Fig. 7A.  Under an interpretation such that a ‘form’ imposes additional constraints distinguished from a pixel spacing alone, Rappoport admittedly fails to explicitly disclose the plurality of second pixels arranged in a form different from that of those first plurality of pixels (see rejection to claim 4 as previously presented).  This deficiency however is cured by the modification proposed in the rejection to claim 4 as previously presented, in view of Suzuki et al. (US 2010/0079611), and that motivation disclosed therein wherein a second/distinct arrangement/form permits an alternate control basis suitable for e.g. high-speed color adjustment.  Examiner maintains that cited references when reasonably combined teach/suggest all elements of amended independent claim 1.  Dependent claims are similarly rejected because they depend on unpatentable parent claim(s).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-2, 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rappoport et al. (US 2013/0135328) in view of Wang (US 2017/0076654) and Suzuki et al. (US 2010/0079611).

As to claim 1, Rappoport teaches/suggests an electronic device (device 10/36, Fig. 2) comprising:
a display (display 18) including a first region that includes a plurality of first pixels (regions 20/34 as illustrated in Fig. 2, Fig. 7B-C, disclosed in [0042-0043]) and a second region that includes a plurality of second pixels (display region surrounding regions 20 as illustrated in Fig. 2, Fig. 7A); and
a sensor disposed below the plurality of pixels in the first region, the sensor being able to sense light entered from outside of the electronic device (Fig. 2 22 within 20 of the display, [0021] “and a biometric sensor 34 (e.g., a fingerprint reader). As will be discussed further below, the transparent regions 20 of the display 18 may be disposed above certain of these components, such as image capture device(s) 22, a strobe 32, and/or an biometric sensor 34”, [0026] “The biometric sensor 34, such as a fingerprint reader, may be configured to take an optical scan of a subject and compare the scanned image to a stored image. The stored image data may be retrieved from the memory 14 and/or non-volatile storage 16. Based on the scan by the biometric sensor 34, the electronic device 10 may verify the identity of the user. Identity verification may provide a more secure electronic purchase method as well as a more secure unlocking method for the electronic device 10”, wherein the subject/finger/object/etc. is located outside device 36 and light used in the imaging thereof reflecting from said object enters from outside of 36),
Rappoport fails to explicitly disclose the device wherein each one of the plurality of pixels in the first region is associated with a first number of switching transistors formed in the first region of the display, the first number being smaller than a second number of switching transistors formed in the second region of the display, associated with each one of the plurality of pixels in the second region.  Rappoport does however teach/suggest in e.g. [0019] motivations involving aesthetic benefits allowing components to remain unseen and hidden behind/within the display, in addition to that disclosure related to making the display region(s) 20 transparent to expose underlying component(s) as identified in for example [0006].  Rappoport further suggests a reduced density (as it relates to a number of components) for the purposes of improving light transmissivity ([0041-0043] “Thus, reducing the density of the pixels 154 may increase the transparency of the display 18 by creating light pathways in between the pixels 154” in further view of [0038] and that disclosure related to transflective layer 168, in view of Fig. 6, illustrating 168 as being absent for regions 20).
Wang evidences the obvious nature of a device wherein each one of a plurality of pixels in a first region is associated with a first number of switching transistors formed in the first region of the display, the first number being smaller than a second number of switching transistors formed in a second region of the display, associated with each one of the plurality of pixels in the second region (fourth embodiment in particular, Figures 11-14 low density region(s) 54c and high-density surrounding region(s) 52c, Abs “The display device includes a low-density region including low-density pixels each including a first number of the sub-pixels, a high-density region including high-density pixels each including a second number of the sub-pixels, wherein the second number is greater than the second number, and a lighting drive circuit configured to light up the self-luminous layer”, sensor 62 as illustrated in Fig. 14 and within/under low-density region 54c, [0139] “The shape, area, and number of the low-density regions 54c are optional”, pixel differences between areas/regions as per [0056], [0058] “It means that the number (called as a second number) of sub-pixels 49 in the high-density pixel 48A is greater (larger) than the number (called as a first number) of sub-pixels 49 in the low-density pixel 48B. In other words, the number of the sub-pixels 49 in same area is larger in the high-density region 52 than in the low-density region 54.”, switching element (transistor Tr3) within 45e lower for low density region 54, see Fig. 30B, as compared to 52/Fig. 30A, [0141], [0187], see also response to remarks above).  Wang further suggests the manner in which a low-density region characterized by a light transmittance greater than that of a second high component density region ensures that one or more light sensing elements disposed below said low-density region receive an optimal amount of light and thereby optimizing sensor performance and subsequent detections/actions performed in response thereto.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Rappoport, such that each one of the plurality of pixels in the first region is associated with a first number of switching transistors formed in the first region of the display, the first number being smaller than a second number of switching transistors formed in the second region of the display as taught/suggested by Wang and Rappoport, the motivation as similarly suggested therein and also in Rappoport ([0041-0043]) that such a low-density first region may serve to optimize light transmission to sensor elements disposed therein/thereunder, and such a lower number of switching transistors associated with a lower number of pixels for example, constitutes drive/switching circuitry routinely used, applicable to a variety of pixel/sub-pixel configurations as suggested by Wang and further characterized by a reasonable expectation of success.
Rappoport further teaches/suggests the device wherein the plurality of pixels in the first and second regions are arranged so that a spacing distance between neighboring pixels of the plurality of pixels in the first region is larger than a spacing distance between neighboring pixels of the plurality of pixels in the second region (spacing as illustrated in Fig. 7B/C, 212, as compared to that of Fig. 7A, 202, in further view of [0041-0043] “Thus, reducing the density of the pixels 154 may increase the transparency of the display 18 by creating light pathways in between the pixels 154”).
Rappoport further teaches/suggests the device wherein the plurality of pixels in the first region are arranged in a first form (Fig. 7B-7C).
Rappoport fails to explicitly disclose the device wherein the plurality of pixels in the second region are arranged in a second form which is different from the first form.
Suzuki evidences the obvious nature of a device wherein a plurality of pixels are arranged in an alternate/different form (Fig. 7D, [0228] “the unit pixel group 2 includes four unit pixels 3 arranged in zigzag in four rows and two columns. (1) of FIG. 7D is a diagram of a comparative example in which the pixel signal voltages Vx are simultaneously read out in the row direction. (2) of FIG. 7D is a diagram of the fourth embodiment in which, concerning the row direction, as in the first (to third) embodiment(s), each of the pixel signal voltages Vx having color information concerning the same colors is read out in order”).
It would have further been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Rappoport in view of Wang, such that the plurality of first pixels are arranged in a matrix/first form, and wherein the plurality of second pixels are arranged in a zigzag/different form, as taught/suggested by Suzuki, the motivation being as suggested therein [0009-0011] that such an arrangement permits the plurality of second pixels to be read out/controlled efficiently and on a by color (and row) basis, suitable for high speed color adjustment.

As to claim 2, Rappoport in view of Wang and Suzuki teaches/suggests the device of claim 1.
Rappoport further teaches/suggests the device wherein the plurality of pixels in the first region have a first shape and the plurality of pixels in the second region have a second shape (Figures 7B, 7A respectively; Examiner notes the claim does not require that said first and second shapes are different from each other, and drawings 7A-8B for example further illustrate/suggest first and second shapes that are the same).

As to claim 4, Rappoport in view of Wang and Suzuki teaches/suggests the device of claim 2.
Rappoport in view of Wang and Suzuki further teaches/suggests the device wherein the plurality of first pixels are arranged in a matrix form (Rappoport Fig. 7B-7C), and wherein the plurality of second pixels are arranged in a zigzag form (Suzuki Fig. 7D, [0228] “the unit pixel group 2 includes four unit pixels 3 arranged in zigzag in four rows and two columns. (1) of FIG. 7D is a diagram of a comparative example in which the pixel signal voltages Vx are simultaneously read out in the row direction. (2) of FIG. 7D is a diagram of the fourth embodiment in which, concerning the row direction, as in the first (to third) embodiment(s), each of the pixel signal voltages Vx having color information concerning the same colors is read out in order” in view of that combination/modification as presented above for the case of claim 1).

As to claim 5, Rappoport in view of Wang and Suzuki teaches/suggests the device of claim 1.
Rappoport further teaches/suggests the device wherein the plurality of first pixels and the plurality of second pixels have a same structure and shape (pixels 154 common to both in structure and shape differing only in arrangement (density/spacing)), and
wherein the plurality of first pixels have a resolution lower than that of the plurality of second pixels ([0042] “As illustrated, the pixels 154 are spaced at a greater distance 212 than those in FIG. 7 A. While the resolution of the display 18 may decrease through less densely placed pixels 154, the transparency of the display 18 may increase, thus providing a clearer view to or from components behind the display 18”).

As to claim 11, Rappoport in view of Wang and Suzuki teaches/suggests the device of claim 1.
Rappoport in view of Wang and Suzuki further teaches/suggests the device wherein components formed in the first or second region of the display and associated with each one of the plurality of pixels comprise at least one of a transistor, a capacitor, an electrical wire, or a resistor (Rappoport hardware circuitry [0021-0022], connection lines/wires and/or drive circuitry components, similar components in Wang scan and supply lines, driving/control transistors, capacitors C1-C3, etc.).

As to claim 12, Rappoport in view of Wang and Suzuki teaches/suggests the device of claim 1.
Rappoport further teaches/suggests the device wherein the sensor comprises an image sensor (Fig. 2, 22 [0025] “The image capture device(s) 22 may include a digital camera configured to acquire still and/or moving images (e.g., video)”, sensor 34 reads also as it acquires an ‘optical scan’ see [0026]).


2.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rappoport et al. (US 2013/0135328) in view of Wang (US 2017/0076654), Suzuki et al. (US 2010/0079611), and Kitchens et al. (US 2014/0354905).

As to claim 6, Rappoport in view of Wang and Suzuki teaches/suggests the device of claim 1.
Rappoport fails to explicitly disclose the device wherein the plurality of first pixels have a smaller number of pixels for displaying a specific color than the plurality of second pixels.
Rappoport does however disclose in [0041] motivation for reducing the density of pixels generally for that first region, which may by consequence involve a smaller number of pixels for displaying a specific color, in conjunction with considerations with respect to how transparent the pixels may be in accordance with their color.  Wang also appears to suggest the omission of W sub-pixels for those low-density region(s) as an optional embodiment.
Kitchens further evidences the obvious nature of a device wherein the plurality of first pixels have a smaller number of pixels for displaying a specific color than the plurality of second pixels (multifx-pixels vs. pixels generally (Figures 9 and 10, in view of that sub-array of multifunctional pixels as per [0025]) and Fig. 14V-Z, wherein B pixels (18c) are replaced with 20a-d in instances of Mfx Pixel 1,2, as compared to pixels that are not Mfx pixels of Kitchens).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Rappoport in view of Wang and Suzuki, such that the plurality of first pixels have a smaller number of pixels for displaying a specific color than the plurality of second pixels as taught/suggested by Kitchens and Wang, the motivation as similarly suggested therein ([0024]) that such a set of first pixels allows for other components to be integrated into a multi-functional pixel on the same layer, allowing for increased function without increasing the overall form-factor of the device.


3.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rappoport et al. (US 2013/0135328) in view of Wang (US 2017/0076654), Suzuki et al. (US 2010/0079611), Kasai (US 6,989,826), Boer et al. (US 2008/0121442), and Kitchens et al. (US 2014/0354905).

As to claim 8, Rappoport in view of Wang and Suzuki teaches/suggests the device of claim 1.
Rappoport further teaches/suggests the device wherein the first region includes a first layer on which a switching transistor Fig. 6, 152 and 158, [0035]; Examiner notes the manner in which the TFT layer functions to switch TFTs for a pixel circuit – consistent with interpretations for ‘switching elements’ in view of [00135] of Specification as filed) and a second layer disposed over the first layer and having organic light emitting diode disposed thereon (Fig. 6, layer of OLED panel 150 see also Fig. 6, components 172 as located below region(s) 20, in view of [0024], [0032] and the description therein of said underlying components comprising those of biometric sensor 34).  
Rappoport fails to explicitly disclose components of said sensor 34 specifically, only illustrating them in the layer as illustrated in Fig. 6 (172 therein), and also fails to explicitly disclose said capacitor.  While Rappoport discloses driver chips 158, Rappoport fails to explicitly disclose any capacitor(s) used in drive circuitry. 
Wang however evidences the obvious nature of capacitor(s) in pixel circuitry generally (see C1-C3).
Kasai further evidences the obvious nature of capacitor(s) in pixel circuitry generally (Fig. 4), and more specifically a region including a first layer on which a switching element and a capacitor are formed (col 5, lines 25-35 “In concrete terms, this pixel circuit 210 has four transistors 211 through 214 and a storage capacitor 230 (also called a "memory capacitor") in addition to the organic EL element 220. The storage capacitor 230 holds an electric charge corresponding to a current of the data signal that is supplied via the data line Xm. In this way, the storage capacitor is used to adjust the emission level of the light emitted by the organic EL element 220”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Rappoport in view of Wang and Suzuki, such that the first region therein includes a first layer on which a switching element and a capacitor are formed, as taught/suggested by Kasai, the motivation as similarly suggested therein that such a layer and circuitry (comprising the memory capacitor specifically) serve as a current-programmable circuit allowing for adjusting the emission level of the light emitted by OLED 220 of Kasai and OLED of Rappoport accordingly.
Boer evidences the obvious nature of a biometric sensor having a light emitting element and a light receiving element (IR sources/LED 218/258/278/346, etc. and IR sensor 204/334).
Kitchens further teaches/suggests a biometric sensor having a light receiving element (sensors 20, particularly 20c and that ‘photoelectric sensor’ of [0023]) positioned on the same layer as OLED pixels 18a-c ([0040] “a peak detecting diode and capacitor, used in some implementations of the ultrasonic or infrared sensors”, [0045] “FIG. 4C shows a finger 34 spaced away from a convex platen 32a. This convex platen 32a can focus ultrasonic energy or infrared energy onto one or more multifunctional pixels 1, 2 to obtain a focused image of the finger 34 when the finger 34 is at a position away from and separated from the outer surface of the convex platen 32a. In this manner, an image of an object, such as the finger 34, can be taken with an optical or infrared sensor array without adding an additional layer to the multifunctional pixel 1, 2”, see also [0066] “the row select lines and/or the column drive/sense lines along with other control and power lines may be formed in two or more interconnect layers to consume less areal space and avoid excessive occlusion of the display array. For example, a first row select line for a row of display sub-pixels and sensors may be positioned directly above a second row select line for a neighboring row of display subpixels and sensors”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Rappoport in view of Wang, Suzuki and Kasai, such that sensor 34 therein (located in layer 172 of Fig. 6), comprises a light emitting element and a light receiving element as suggested by Rappoport and taught by Boer, positioned on the same layer (integrated into the OLED layer for Kitchens) or different layers from (Rappoport Fig. 6, 172 below 152 and 150) as said first or second layer, as taught/suggested by Kitchens, the motivation as similarly suggested therein that such a sensor comprising light emitting and sensing elements allows for a print acquisition not dependent on and otherwise not interfering with visible display light (Boer), and such a sensor so integrated with display pixels allows for a display with additional sensor functions as disclosed in [0024] of Kitchens, without significant increases in device form factor.

As to claim 9, Rappoport in view of Wang, Suzuki, Kasai, Boer and Kitchens teaches/suggests the device of claim 8.
Rappoport in view of Wang, Suzuki, Kasai, Boer and Kitchens further teaches/suggests the device comprises a light shielding barrier formed in at least one of the first and second layers (Rappoport polarizer layer 160 further disclosed in [0037] and illustrated in Fig. 6, see also Kitchens [0039] “Each display pixel 18 may have a black matrix or black mask (not shown) that surrounds the individual sub-pixels so as to exclude unwanted light from neighboring OLED sub-pixels that may leak through any spaces between individual display sub-pixels 18a, 18b and 18c”).

As to claim 10, Rappoport in view of Wang, Suzuki, Kasai, Boer and Kitchens teaches/suggests the device of claim 8.
Rappoport in view of Wang, Suzuki, Kasai, Boer and Kitchens further teaches/suggests the device wherein the second layer is provided with a light shielding filter that transmits only light of a specific wavelength (Rappoport [0035] “the light-emitting diodes 156 may each emit white and a color filter may transform the white light into specific colors (e.g., red, green, and blue)” consistent with [00145] of Applicant’s Specification as filed – see also Kitchens [0031] “An optical filter that blocks infrared light (not shown) or an infrared filter than blocks visible light (not shown) may be positioned over the PIN diode to sense optical light or infrared light, respectively”, and Boer [0037] “Color filters, for example, a blue color filter (CF) 324 and a red color filter 326, are adjacent the inner surface of substrate 320. Each color filter transmits only part of the visible spectrum” and [0047] “IR light reflected off object 336 is not polarized, will pass through the polarization filters and/or reflectors, and be detected by IR sensor 334”).


Allowable Subject Matter
Claim 7 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.  While Kasai for example evidences the obvious nature of transistors and capacitors in driving circuitry, references of record fail to serve in an obvious modification to Rappoport teaching/suggesting what amounts to different drive circuits for said first and second regions, such that limitations as required with respect to integers a-d are satisfied, in further view of requirements for the claim(s) as a whole.  This is an understanding reinforced by Xu et al. (US 2017/0178566) [0054] wherein differing drive circuit configurations may result in unstable light emission and uneven brightness.


Additionally Cited References:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669